DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 30, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 13-14, 24-26 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saxby et al. (US Pub No. 2017/0000407) in view of Xu (US Pub No. 2014/0088402) and Darling (US Pub No. 2013/0335545).
With regards to claim 13, Saxby et al. disclose a method for capturing and digitally storing images of one of a wound area (i.e. wound dressing is at a wound area) at a body portion of a patient, a skin area surrounding a stoma projecting from the body portion of the patient and a fistula area in skin of the patient, the method comprising:
providing a handheld wound and stoma imaging device (172, i.e. “user device”) comprising at least one digital camera having an optical lens and a monitor (176, 302;  i.e. “user interface” such as a display for graphically receiving and providing information to a user) operatively connected to or integrated with the camera (paragraph [0063], [0086], referring to the “digital cameras” or front-facing cameras of smartphones, etc., wherein such cameras/phones implicitly have an optical lens for capturing images; paragraphs [0088]-[0089], [0106]; Figures 5-6, 8-13);
displaying a representation on the monitor of an image within a view field of the optical lens (paragraphs [0114]-[0115]; Figure 10);
digitally generating a marker (332) in the image with a processing unit of the handheld wound and stoma imaging device (paragraphs [0114]-[0115]; Figure 10);
inserting the marker (332) in the representation on the monitor of the view field before the image is stored thus assisting the patient in positioning of the digital camera relative to one of a wound site (i.e. wound dressing is at a wound site) and a stoma site (paragraphs [0114]-[0115], referring to the guiding frame (332) giving the user a visual 
updating and controlling the position of the marker in response to movement of the digital camera relative to an area of interest (i.e. wound dressing), with the marker aiding the patient in positioning of the digital camera relative to the area of interest within the view field for capturing the one of the wound site and the stoma site (paragraph [0114], Figure 10, referring to “The screen 330 displays a guiding frame 332 for a user to indicate the optimal orientation of dressing 336 for image capture.  The guiding frame 332 gives the user a visual cute to align the dressing 336 before causing the user device 300 to capture an image of the dressing..”, wherein, in order to provide the alignment, the user would necessarily be required to move the handheld wound and stoma imaging device (300), and by doing so, the position of the marker (332), which is part of the display of handheld wound and stoma imaging device (300), would be updated and controlled in real space as it is part of the device (300) whose position is updated and controlled in real space during the alignment);
configuring the handheld wound and stoma imaging device to allow for simultaneous viewing by the patient of the monitor and the one of the wound site (i.e. wound dressing is at the wound site) and the stoma site (paragraphs [0114]-[0115], referring to the user being provided with the visual confirmation that a suitable image of the dressing (336) can be captured; Figure 10); and
receiving, at the handheld wound and stoma imaging device, an input from the patient (i.e. via pressing a capture button) for digitally storing the image within the view 
However, Saxby et al. do not specifically disclose that their method comprises repeating digital image processing of the image within the view field thus identifying to the patient the area of interest (i.e. wound dressing) in the one of the wound site and the stoma site.
Further, Saxby et al. do not specifically disclose that their method further comprises assessing at least one of skin discoloration, skin erosion, and tissue overgrowth at the one of the wound site and the stoma site.
Xu discloses providing a measurement of a wound surface area, wherein a smartphone is used to photograph the wound surface area (Abstract; paragraphs [0004]-[0005]).  The image of the wound may be taken at a patient’s home, wherein a user is provided with an easy method to access the area of a 2D object with the captured object image and a reference marker (paragraphs [0030], [0033]).  The of-interest 2D object (i.e. area of interest) inside the camera view (i.e. view field) can be segmented from the background with finger painting/erasing on the smart phone’s touch screen and semi-automatic segmentation can also be performed to separate the object from the background (paragraphs [0036]-[0037]; note that the segmentation processes require digital image processing of the image within the view field). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the method of Saxby et al. further comprise performing digital image processing of the image within the view field thus identifying to the patient the area of interest (i.e. wound dressing) in the one of the he digital processing of the above combination would necessarily be repeated as the image in the display of the device of Saxby updates with movement of the device/camera and thus would require repeated digital processing to provide the segmentation of updated image in the view field at the new positions.  
However, the above combined references do not specifically that their method further comprises assessing at least one of skin discoloration, skin erosion, and tissue overgrowth at the one of the wound site and the stoma site.
Darling discloses a system for integrated wound analysis, wherein said system includes sensing and image recording and images of at least a first recording session are stored for analysis (Abstract; paragraphs [0020], [0025]-[0029]; Figure 8).  Wound colors (80) are recorded in a set of images and displayed on a screen (81), wherein wound color is used in wound management to determine the progress of a bruise where discoloration is clearly a sign of the progress or decay of the wound (paragraph [0029]; note that skin discoloration is assessed).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the method of the above combined references further comprise assessing at least one of skin discoloration, skin erosion and tissue overgrowth of a wound, as taught by Darling, in order to determine the 
With regards to claim 14, Saxby et al. disclose that their method further comprises digitally processing, within the handheld wound and stoma imaging device, the digitally stored image and providing a measure of a state of healing at the one of hte wound site and the stoma site (paragraphs [0026], [0030], [0061], [0064]-[0065]).
With regards to claim 24, Saxby et al. disclose that digitally generating the marker in the image with the processing unit of the handheld wound and stoma imaging device comprises repeatedly processing a digital image captured in the view field and updating a position of the marker in response to movements of the camera relative to the wound area, stoma, fistula or wafer (paragraphs [0063], [0105], [0114]-[0115], [0117]-[0119]; Figures 10-13).
With regards to claim 25, Saxby et al. disclose that their method further comprises digitally generating the marker in the image with an applet (i.e. “app on a smartphone”) operating through the handheld wound and stoma imaging device (paragraph [0064]).  
With regards to claim 26, Saxby et al. disclose that the device further comprise a data communication interface for transmitting a digital image to an external device (i.e. “server” at a “remote location” for physician review), the method further comprising transmitting the digital image to a healthcare provider (paragraphs [0064], [0090]-[0093], [0116]; Figures 1, 5-6).
With regards to claim 28, Saxby et al. disclose that their method further comprises digitally processing, within the handheld wound and stoma imaging device, 
With regards to claim 29, Saxby et al. disclose that their method further comprises comparing the at least one value from the one of the wound site and the stoma site to a predetermined or pre-stored reference value (i.e. “standardized pH RGB values”, or comparison of current pH readings to past pH readings, etc.) (paragraphs [0065]-[0066], [0117]-[0119]; Figures 2 and 12-13).
With regards to claim 30, Saxby et al. disclose that digitally generating the marker comprises generating a circular frame (332) adapted for positioning relative to the stoma site, the method further comprising indicating to the patient an object of interest (i.e. 336) at the stoma site to be positioned within the circular frame prior to capturing the image (paragraph [0114], Figure 10, note that the frame (332) comprises of rounded edges and therefore the frame is viewed as being “circular” in shape).

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saxby et al. in view of Xu and Darling as applied to claim 13 above, and further in view of Casado et al. (US Pub No. 2014/0236111).
With regards to claim 27, as discussed above, the above combined references meet the limitations of claim 13.  Saxby et al. further disclose that the device comprises 
However, Saxby et al. do not specifically disclose that the image is of the skin area surrounding the stoma of the patient.  
Casado et al. disclose an ostomy treatment guide that includes obtaining images that facilitate selecting a condition from a list of potential conditions to make a stoma complication assessment, wherein the images/photographs include skin surrounding the stoma of the patient (Abstract; paragraphs [0065]-[0066]; Figures 3-5, 7).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the image of the above combined references be of the skin area surrounding the stoma of the patient, as taught by Casado et al, in order to be able to assess potential stoma complication conditions and provide an ostomy treatment guide (paragraphs [0065]-[0066]).

Claims 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saxby et al. in view of Xu and Darling as applied to claim 13 above, and further in view of Saito (US Pub No. 2008/0049134).
With regards to claims 31 and 32, as discussed above, the above combined references meet the limitations of claim 13.  Further, Saxby et al. disclose that their device comprises an image capturing controller, the method further comprising capturing a plurality of successively captured images; and continuously or temporarily storing the plurality of successively captured images in buffered volatile memory 
However, Saxby et al. do not specifically disclose that the memory is a first-in-first-out memory. 
Saito discloses that frame memory for storing at least two frames of images data can be a first-in first-out (FIFO) memory (paragraph [0024]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the memory of the above combined references with memory comprising of FIFO memory, as taught by Saito, as the substitution of one type of memory for another yields predictable results to one of ordinary skill in the art.  One of ordinary skill in the art would have been able to carry out such a substitution and the results are reasonably predictable.    

Claims 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saxby et al. in view of Xu and Darling as applied to claim 13 above, and further in view of Millot et al., (US patent No. 6,171, 289).
With regards to claim 33, as discussed above, the above combined references meet the limitations of claim 13. Further, both Saxby et al. and Darling discloses digitally processing, within the handheld wound and stoma imaging device, an image of a worn wafer in order to determine characteristics of the object in the image (see Saxby et al., paragraphs [0026], [0030], [0061], [0064]-[0065]; see Darling, paragraphs [0003]-[0006], [0026], [0029], [0032]).  

Millot et al. disclose detecting a risk of leaks from the adhesive of an ostomy bag, wherein a wetness detection means triggers an alarm when a predetermined level of wetness (i.e. due to body waste leakage; further “wetness” of the adhesive composition can be viewed as a qualitative state of an adhesive as it provides a measure of how satisfactory the securing/sealing of the adhesive is) is reached in the adhesive composition (Abstract; column 1, line 63-column 2, line 46).  Their invention prevents the risk of inadvertent detachment of an adhesive seal providing for the leaktightness of a colostomy (column 1, lines 5-7).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the method of the above combined references further comprise measuring a degree of leakage of the worn wafer and measuring a qualitative state of an adhesive of the worn wafer, as taught by Millot et al., in order to prevent the risk of inadvertent detachment of an adhesive seal providing for the leaktightness of a colostomy (column 1, lines 5-7).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 13-14 and 25-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically 
With regards to the combination of Saxby and Darby, Applicant argues that Saxby teaches away from a combination with Darling as Saxby discloses at paragraph [0002] that “direct measurement of the pH level at the sound site may be unsuitable for wound healing” and Saxby is focused solely upon imaging a bandage.  
However, Examiner notes that paragraph [0002] of Saxby specifically sets forth that the “direct measurement of wound pH levels” include using a pH probe or applying a color sensitive pH strip, which one of ordinary skill would recognize would require close contact with the wound site.  However, Darling does not use a pH probe or apply a color sensitive pH strip.  Rather, Darling analyzes a wound site by using digital cameras, which does not require close contact with the wound site (see Abstract; [0003]).  Therefore, as Saxby does not criticize, discredit or otherwise discourage the use of digital cameras for analyzing a wound site, Saxby does not teach away from a combination with Darling.  
The combination of Saxby and Darling is therefore maintained in the above rejection, with the addition of Xu to teach the new limitation of repeating digital processing of the image.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793